                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

 TEJERRICK JAMAL WALLACE,             )              JUDGMENT IN CASE
                                      )
              Petitioner,             )                3:20-cv-00381-MR
                                      )
                 vs.                  )
                                      )
 ERIK A. HOOKS, Secretary of          )
 Department of Public Safety,         )
                                      )
             Respondent.              )

DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s January 19, 2021 Memorandum of Decision and Order.

                                               January 19, 2021




         Case 3:20-cv-00381-MR Document 9 Filed 01/19/21 Page 1 of 1
